Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/1/2021 have been fully considered but they are not persuasive as the arguments do not clearly address the rejection as presented or intended to be presented. While not persuasive, the reviewed Office Action was not entirely clear to how the rejection was being constructed, leading to the perceived disconnect between the arguments and presented Office Action.  For this reason, the previous Office Action is withdrawn and a new Office Action is presented to provided more clarity to how the claims are interpreted and understood with respect to prior art.  The Office Action is made Non-Final and the time period to respond is reset with the mailing of this Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Shinohara (US 5702983 A).


    PNG
    media_image1.png
    493
    342
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    309
    427
    media_image2.png
    Greyscale

Regarding claims 1, 15, Shinohara discloses a power semiconductor component, comprising:

a power semiconductor partial structure comprising a semiconductor body 1 and an insulating layer 2 arranged on an upper side of the semiconductor body 1; 
a contact hole [a] arranged on an upper side of the insulating layer 2, the contact hole, proceeding from the upper side of the insulating layer, extending at least partly within the insulating layer and configured for electrical contacting of a contact region 3 below the upper side of the insulating layer; 
4 arranged on an upper side of the power semiconductor partial structure and at least partly covering the upper side of the insulating layer and a surface of the contact hole (Shinohara Fig. 3); 
a tungsten-comprising layer 5 arranged on the adhesion promoter layer and at least partly covering the adhesion promoter layer, the tungsten-comprising layer having a first thickness (i.e. depth of hole, diameter of hole) in a region of the contact hole and a second thickness in a region of the upper side (this regions is not specifically defined. The region may be top side region of the opening or alternatively the top horizontal surface of the insulating layer.) of the insulating layer, the first thickness being dimensioned such that the tungsten-comprising layer fills the contact hole, the second thickness being less than the first thickness (defining the thickness direction in a vertical direction, the thickness at the hole is clearly thicker than that of the region outside the hole.  Additionally, at the top region of the opengin where there is a seam in the center of the plug, this thickness will be some finite amount less in thickness than that of the location of the bottom of the plug where no seam exists.  The difference in thickness); and 
a connection layer 6/7 arranged on the tungsten-comprising layer 5.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1-3 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara (US 5702983 A in view of Chandrashekar et al. (US 2012/0009785).

Regarding claims 1 and 15, Shinohara discloses a power semiconductor component (Fig. 2B), comprising:

    PNG
    media_image1.png
    493
    342
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    309
    427
    media_image2.png
    Greyscale


Regarding claims 1 and 15, Shinohara discloses a power power semiconductor component, comprising:
a power semiconductor partial structure comprising a semiconductor body 1 and an insulating layer 2 arranged on an upper side of the semiconductor body 1; 
[a] arranged on an upper side of the insulating layer 2, the contact hole, proceeding from the upper side of the insulating layer, extending at least partly within the insulating layer and configured for electrical contacting of a contact region 3 below the upper side of the insulating layer; 
an adhesion promoter layer 4 arranged on an upper side of the power semiconductor partial structure and at least partly covering the upper side of the insulating layer and a surface of the contact hole (Shinohara Fig. 3); 
a tungsten-comprising layer 5 arranged on the adhesion promoter layer and at least partly covering the adhesion promoter layer, the tungsten-comprising layer having a first thickness (i.e. depth of hole, diameter of hole) in a region of the contact hole and a second thickness in a region of the upper side (this regions is not specifically defined. The region may be top side region of the opening or alternatively the top horizontal surface of the insulating layer.) of the insulating layer, the first thickness being dimensioned such that the tungsten-comprising layer fills the contact hole, the second thickness being less than the first thickness (defining the thickness direction in a vertical direction, the thickness at the hole is clearly thicker than that of the region outside the hole.  Additionally, at the top region of the opengin where there is a seam in the center of the plug, this thickness will be some finite amount less in thickness than that of the location of the bottom of the plug where no seam exists.  The difference in thickness); and 
a connection layer 6/7 arranged on the tungsten-comprising layer 5.


	While this specific relative thickness relationship, as described above, isn’t specifically required by the claim, this feature will be addressed as follows.

Shinohara teaches to deposit the tungsten layer to have a thickness on the top surface which is greater than 50% of the diameter of the hole.  
Shinohara states: “Thus, a W film 5 was formed in a thickness of not less than 50% of the diameter of the contact hole a. The W film 5 at the contact hole had a good coverage but was formed on the surface thereof with irregularities having a peak-to-valley height of about 200 nm (FIG. 1B).”
	
	This teaching teaches forming the second thickness greater than the first thickness to promote in Shinohara’s opinion “good coverage”.  Shinohara is actually teaching away from the claimed relationship of wherein the second thickness is less than the first thickness.  This teaching away infers the claimed relationship was known, but however not preferred by Shinohara.
	While not a preferred embodiment of Shinohara, at the time of the claimed invention this thickness relationship was a known preferred embodiment to others of ordinary skill in the art at the time of the invention.  For support, attention is brought to 
	Chandrashekar teaches repeating cycles of depositing layers of W, then selectively removing/thinning the W at the top surface and opening of the hole.  See figure 2 flow chart and paragraphs 24 and  29-36.  This cycling of depositing thin layers and subsequent thinning/removal prevents the opening from being closed off, thereby mitigating voids and seams.
Per ¶ [0024] Chandrashekar teaches, "step coverage" is defined as a ratio of two thicknesses, i.e., the thickness of the material inside the feature divided by the thickness of the material near the opening.  Subsequent paragraph [0053] further teaches in certain embodiments, step coverage of the etched layer is... at least about 150%.
From the provided definition of step coverage, the thickness of  the layer “near the opening must be greater than that of the layer in the opening to have a step coverage greater than 100%

One of ordinary skill in the art looking to eliminate voids and or seams when forming a standard W plug such as disclosed in Shinohara would be motivated to use a deposition process such as taught in Chandrashekar.  Using such technique as describe in Chandrashekar is known to result in the second thickness is less than the first thickness.  While not the preferred embodiment of Shinohara, the relative thickness relationship is a known result of various deposition processes and is a preferred embodiment to others of ordinary skill in the art of providing W plugs.



Regarding claim 2, Shina in view of Chandrashekar disclose wherein the adhesion promoter layer comprises at least one of titanium and titanium nitride (Shinohara Col. 4).

Regarding claim 3, Shina in view of Chandrashekar disclose wherein the tungsten-comprising layer 5 consists of tungsten (Shinohara Col. 4).

Claims 4-29 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara in view of Chandrashekar et al. in view of Ninomiya (US 2005/0247957)

Regarding claim 4, Shina in view of Chandrashekar disclose wherein the connection layer 7 comprises at least one of copper and aluminum (Shinohara Col. 5 – layer 7 may comprise Al).
	
	It is additionally noted, the Shinohara may be unclear on the material of layer 7.  From the cited column it appears that it is disclosed that the material may be a Al 
	For support see Ninomiya et al. which teaches a analogous W plug.  As taught in Ninomiya conventional W plugs such as taught in Shinohara conventionally have a Ti or TiN bonding/barrier layer, a W plug, and a subsequent contact layer thereon.  The a contact layer of the like may be aluminum or copper (Ninomiya ¶31).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select Al or Cu for the contact layer, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.



Regarding claim 5, Shina in view of Chandrashekar in view of Ninomiya disclose wherein a thickness of the adhesion promoter layer (313) is less than 100 nanometers (Ninomiya ¶ [0031] – this is a known thickness of adhesion/barrier layers for the purpose).
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the thickness  through routine experimentation and optimization to obtain optimal or desired device performance because the thickness is a result-effective variable and there is no 

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).


Regarding claim 6, Shina in view of Chandrashekar in view of Ninomiya disclose wherein the first thickness of the tungsten-comprising layer (112) is between 400 and 600 nanometers (Ninomiya ¶ [0028] – this is a known thickness of adhesion/barrier layers for the purpose).



Regarding claim 7, Shina in view of Chandrashekar in view of Ninomiya disclose wherein the second thickness of the tungsten-comprising layer is between 100 and 400 nanometers (Chandrashekar ¶ [0087]).
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the thickness  through routine experimentation and optimization to obtain optimal or desired device performance because the thickness is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05


Regarding claim 8, Shina in view of Chandrashekar in view of Ninomiya disclose wherein the insulating layer comprises silicon nitride, undoped oxide and/or borophosphosilicate glass (BPSG) in a region of the upper side of the insulating layer (110) and/or a region of the surface of the contact hole (Ninomiya ¶ [0028] – this is a known thickness of adhesion/barrier layers for the purpose).
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the thickness  through routine experimentation and optimization to obtain optimal or desired device performance because the thickness is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05


Regarding claim 9, Shina in view of Chandrashekar in view of Ninomiya disclose wherein the contact hole comprises a contact trench for forming a trench electrode (Shinohara figs. 1-3 & Ninomiya Figs. 1C, 115)

Regarding claim 10, Shina in view of Chandrashekar in view of Ninomiya disclose wherein the contact region is arranged below the insulating layer (Shinohara figs. 1-3 & Ninomiya Figs. 1C, 115)

Regarding claim 11, Shina in view of Chandrashekar in view of Ninomiya disclose wherein the contact region is a region of the semiconductor body and the contact hole is provided for electrical contacting of the semiconductor body (Shinohara figs. 1-3 & Ninomiya Figs. 1C, 115)

Regarding claim 12, Shina in view of Chandrashekar in view of Ninomiya disclose wherein the insulating layer (110) comprises a plurality of control electrodes (Ninomiya  107) arranged in the insulating layer (110), and wherein the contact hole ( Ninomiya  Fig. 1C, 115) extends between adjacent control electrodes (Ninomiya 107) of the plurality of control electrodes (Shinohara figs. 1-3 & Ninomiya Figs. 1C, 115 – Ninomiya demonstrates a analogous W plug of Shinohara arranged in a similar device as claimed.)

Regarding claim 13, Shina in view of Chandrashekar in view of Ninomiya disclose wherein the insulating layer comprises a control electrode arranged in the insulating layer ( Ninomiya  Fig. 1C, 115) extends between adjacent control electrodes (Ninomiya 107) of the plurality of control electrodes (Shinohara figs. 1-3 & Ninomiya Figs. 1C, 115 – Ninomiya demonstrates a analogous W plug of Shinohara arranged in a similar device as claimed.)

Regarding claim 14, Shina in view of Chandrashekar in view of Ninomiya disclose the power semiconductor component ( Ninomiya Fig. 2B) comprises a transistor with a body electrode (Ninomiya ¶s[0026] and [0027}).




Regarding claim 16, Shina in view of Chandrashekar in view of Ninomiya disclose wherein the diameter of the contact hole is the smallest diameter of the contact hole averaged over a depth of the contact hole (see Shinohara figs. 1-3 & Ninomiya Fig. 2B).

Regarding claim 17, Shina in view of Chandrashekar in view of Ninomiya disclose wherein the adhesion promoter layer  comprises at least one of titanium and titanium nitride (Shinohara – see regarding claim 1, Ninomiya -¶ [0049)).

Regarding claim 18, Shina in view of Chandrashekar in view of Ninomiya disclose wherein the tungsten-comprising layer consists of tungsten (Shinohara – see regarding claim 1, Ninomiya -¶ [0049)).

Regarding claim 19, Shina in view of Chandrashekar in view of Ninomiya disclose wherein the connection layer (111) comprises at least one of copper and aluminum (Shinohara – see regarding claim 4, Ninomiya -¶ [0049)).

Regarding claim 20, Shina in view of Chandrashekar in view of Ninomiya disclose wherein a thickness of the adhesion promoter layer (313) is less than 100 nanometers (Shinohara – see regarding claim 5, Ninomiya -¶ [0031)).

Regarding claim 21, Shina in view of Chandrashekar in view of Ninomiya disclose wherein the first thickness of the tungsten-comprising layer is between 400 and 600 nanometers (Shinohara – see regarding claim 6, Ninomiya -¶ [0028)).

Regarding claim 22, Shina in view of Chandrashekar in view of Ninomiya disclose wherein the second thickness of the tungsten-comprising layer is between 100 and 400 nanometers (Shinohara – see regarding claim 7, Ninomiya -¶ [0087)).

Regarding claim 23, Shina in view of Chandrashekar in view of Ninomiya disclose wherein the insulating layer (110) comprises silicon nitride, undoped oxide and/or borophosphosilicate glass (BPSG) in a region of the upper side of the insulating layer (110) and/or a region of the surface of the contact hole (Shinohara – see regarding claim 8, Ninomiya -¶ [0028)).

Regarding claim 24, Shina in view of Chandrashekar in view of Ninomiya disclose wherein the contact hole comprises a contact trench for forming a trench electrode (Shinohara figs. 1-3 & Ninomiya Figs. 1C,)

Regarding claim 25, Shina in view of Chandrashekar in view of Ninomiya disclose wherein the contact region ) is arranged below the insulating layer (Shinohara figs. 1-3 & Ninomiya Figs. 1C, 115)

Regarding claim 26, Ninomiya discloses wherein the contact region (109) is a region of the semiconductor body and the contact hole is provided for electrical contacting of the semiconductor body (Shinohara figs. 1-3 & Ninomiya Figs. 1C, 115)

Regarding claim 27, Ninomiya discloses wherein the insulating layer comprises a plurality of control electrodes arranged in the insulating layer, and wherein the contact hole extends between adjacent control electrodes of the plurality of control electrodes (see regarding claims 12-14  & Ninomiya Figs. 1C, 115)

Regarding claim 28, Ninomiya discloses wherein the insulating layer comprises a control electrode arranged in the insulating layer (see regarding claims 12-14  & Ninomiya Figs. 1C, 115)

Regarding claim 29, Ninomiya wherein the power semiconductor component (Fig. 2B) comprises a transistor with a body electrode (see regarding claims 12-14  & Ninomiya Figs. 1C, 115).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



11/5/2021